DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed on 11/11/2021 have been fully considered but they are not persuasive. 
Applicant submits:  “In the Interview … The undersigned explained to the Examiner that the reference data, including metadata, useful in the matching process that is saved is color information and data specific to devices including predetermined, preferred device settings (white balance, focal point, and exposure for such devices as noted in the claims). … the application can determine if the current settings on the user's device need to be changed … the application sets and locks the settings. … the use of the locked settings for particular devices (i.e., the calibrated and locked settings) applies when the user is taking the captured images so that color information data from the images using the locked settings can be matched to reference data to determine the custom cosmetic. … when a new user sends images on a particular device that are taken with calibrated settings.”
Examiner notes that this explanation was indeed helpful.  However, the critical elements of the explanation above are not in the claims.  Claims do no mention “predetermined, preferred device settings.” Claims do not mention that the software “application” performs the steps of determining if the current settings on the user's device need to be changed”] based on previous images,.  The claims do not even 
Examiner cannot give patentable credit for features not in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues:  “The applicant's success in its method and system are not within the scope of AAP A and are quite distinct from it. …”
Examiner notes that Applicant’s success in its method and system does not seem to have a specific nexus to the claims either, as noted above.
Applicant argues:  “the AAPA teaches away from the ability to use disparate devices in a process for accurate color matching of cosmetics”
Examiner disagrees.  AAPA sets up the problem that some commercial devices do not allow camera calibration by software, however, other devices may.  The claims seem to be directed to using devices that do allow camera calibration by software.  That’s an obvious and commercially available solution to this problem.  The prior art’s mere disclosure of another alternative does not constitute a teaching away from the claimed alternative because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  See also MPEP § 2123.
Applicant argues:  “One of ordinary skill in the art of Chhibber, even with knowledge that people want customized cosmetics and that instruments that measure Specification.”
Examiner notes that the invention which applicant regards to the in the Specification and the arguments above is not so limited in the claims.  What is actually claimed makes the prior art citations relevant as noted in the Reasons for Rejection below.  
Also, Examiner regards that the notion that calibration of the camera can improve accuracy of image processing is an obvious notion.  See reasons for rejection below.  And the fact that image processing can be used to determine skin tones and corresponding recommendations seems to be known in the prior art.  
Applicant argues:  “When reviewing Chhibber, one of ordinary skill in the art attempting to make a topographical facial profile by specific polarization data …”
Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  See corresponding reasons for rejection below.
Applicant argues:  “There is also no reasonable expectation of success of achieving applicant's claimed invention that can be gleaned for the existence of a color measuring device as in the Background section of applicant's Specification and from Chhibber”

Applicant argues:  “There is no information on guiding a user to capture an image having a skin region of a user at a particular distance, location and using an application employed on a device having an image sensor that guides the user in this manner or to have the application control the device to calibrate it …”
Examiner notes that the claims stop short of claiming the above automation.  How does the application determine appropriate distance or control the device?
Applicant argues:  “Calibration in the present method of the device having the image sensor is not to calibrate a single device used over and over to make sure there is no drift in the light source …”
Examiner notes that Applicant’s intended use is not clear in the claim limitations.  Prior art calibration is substantively similar to a claimed embodiment.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues:  “Even if a user went to a dermatologist for a specialty product, or went to a store to try to find a closest match, the user may or may not actually achieve a best match and/or a product that solves the user's particular needs. The product from the dermatologist may not acquire an accurate color match and the 
Examiner notes that the Reasons for Rejection do not cite use of a dermatologist.  This is not the prior art that Applicant needs to overcome.
Applicant argues:  “Chhibber's comment that a "facial profile" has applications in determining products to recommend or make to treat dermatology issues diagnosed using the facial profile, does not suggest that one could combine Chhibber (which is directed to making a facial topographical map of features) with use of a spectrophotometer or colorimeter to measure reflectance or that if you did so …”
Examiner notes that Chibber and AAPA indicate that a camera can be used as a substitute to a spectrophotometer or a colorimeter for determining color in the context of skin color.  This is a clear evidence of obviousness.
Applicant argues:  “McKinney as noted above is not from an analogous art (study of lacerations on a simulated skin on a headform to study injuries),”
Examiner notes that the pertinent art is that of digital imaging, and the pertinent problem is that of improving digital imaging of the skin, to which all the references are relevant.  The notion that Applicant desires to apply the technology to cosmetic formulation rather than a medical formulation does not change the nature of the imaging technology.
Information Disclosure Statement
Given the large number of references submitted with the Information Disclosure Statements in this case, without citation to relevant portions or explanation of relevance to the present claims, only a cursory consideration has been afforded to this disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and 

Claims 24-27, 29-32, 34, 36-45, 47-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant admitted prior art as described in the Specification (“AAPA”) in view of US 20130076932 to Chhibber (”Chhibber”) also cited in an IDS and further in view of US 5648915 to McKinney (“McKinney”).
Regarding Claim 47:  “A method of determining a customized cosmetic formulation, the method comprising:
 actuating the software application on the device (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, actuating can be performed by a user initiating a capture of an image on the digital camera, such as by pushing a button and thus actuating the internal 
to capture at least one image comprising a skin region of the user and to control the image sensor of the device for  Prior art teaches this:  “Techniques to capture the reflectance spectra of a surface with moderate specular reflectance and predominately diffuse reflectance can require measuring the reflected color as RGB triplets, or measuring the reflected spectra of the surface using optical methods … the camera has been optimized to produce quality snapshots,”  AAPA, Specification, Paragraphs 7-9. Also note the same features in Chhibber, Paragraphs 5 and 39 and Figs. 2A-2C, and Nguyen, Paragraph 2.  See statements of motivation below.)
determining an amount of ambient light and setting the light source, (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, in the claimed context, ambient light is defined to be a function of the setting of the light source.  Also note that prior art methodology is used in conjunction with the same device:  “measuring the reflected [ambient light] spectra of the surface using optical methods to integrate the reflectance with a known light source at a known distance with a detector that has been set [internal processor control to a fixed aperture, fixed integration optics, and 
processing the at least one captured image using embedded image data from the captured image, including brightness and flash characteristics of the device, focal length data from the light source and 
using known characteristics of the skin region in the at least one captured image to calibrate the device and to lock the exposure, focus and white balance settings on the device; (“with a detector that has been set to a fixed aperture [white balance], fixed integration optics [focus], and measured over a fixed period of time [exposure],” in each example the color information is calibrated to known colors (RGB or specific known light sources.  AAPA, Specification, Paragraph 7.  Similarly note fixing focus and device settings in response to user prompts in McKinney, Column 7, lines 2-6 and as treated below.)
providing calibrated skin color information for the user, including user device data; and 
determining a custom cosmetic formulation for the user using the calibrated skin color information by matching the calibrated skin color information to reference skin color information of a reference user in a reference database, the reference user having a previously determined cosmetic formulation associated therewith.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, “a custom cosmetic formulation” can specify a custom or a non-custom product as in the original dependent Claim 34.  Prior art teaches both embodiments:  “Currently, there are several approaches to provide cosmetic topical agents that match a particular need. These agents may be … may be pre-manufactured [previously determined] and chosen based on an given customer's coloration, skin type, and specific needs [matched reference user parameters to those available in a database].”  AAPA, Specification, Paragraph 5.  Similarly in Chhibber, Paragraph 119, “an automated cosmetic formulator. The recommendation [of a custom or existing formulation] is typically based on the variations in skin conditions and/or features over time [reference user parameters].”)
AAPA does not combine (a) the determination of the surface profile of an imaged object using optical instruments to (b) providing dermatological recommendations based on the surface profile of the imaged skin.  Chhibber combines these methodologies:  “Surface profiles of subjects' skin have potential applications in dermatology and cosmetics, among other fields.”  Chhibber, Paragraphs 3-5.
combine (a) the determination of the surface profile of an imaged object using optical instruments to (b) providing dermatological recommendations based on the surface profile of the imaged skin, as taught in Chhibber, in order to provide an automated customized cosmetic formulation based on a skin profile.  Chhibber, Paragraphs 3-5, 119.
AAPA does not teach the embodiments of the Claim language below.
Chhibber teaches such embodiments in the context of obtaining high-quality color digital images of a subject surface.
“an image comprising a skin region of the user” which combines the use of a camera imaging with the methods of determining skin color and features.  Note however that AAPA imaging equipment is generic to imaging surfaces of any selected color spectra, which includes and thus renders obvious that color spectra of the skin can be processed in the same manner
“initiating a software application on a device having an image sensor and a light source:”  (“The optical system furthermore includes one or more processors coupled with the optical image sensor, and memory storing one or more programs for execution by the one or more processors. The one or more programs include instructions for determining a surface profile of the subject …”  Chibber, Paragraph 5.)
Where necessary, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA “to capture an image using a device having an image sensor, wherein the image comprises a skin region of the user, as taught in Chhibber, in order to “rapidly obtain high-quality surface profiles … [while] increasing the speed, quality, accuracy, and details of surface profiles.”  Chhibber, Paragraphs 4, 7.
AAPA and Chibber do not teach “guiding the user [to capture the image comprising the skin region of the user when a distance to the user's skin region is within a set distance,] … [guiding the user [to capture the image comprising the skin region of the user when the user's skin region is centered and in focus], … and providing user prompts to guide the user to capture additional images when image sensor exposure, focus, and white balance settings need to be altered;”
McKinney teaches the above features in the context of “calibration and adjustment of the camera for the best image” discussed in Column 6 lines 65-66:  
prompts [guides] the operator to align [center] the calibration window 71 with the targets (56 through 59 in the F1G. 3 or 60 through 63 in the FIG. 4)” McKinney, Column 8 lines 13-14.  “Manual adjustments can be made to the arm 37a to change the position [distance] of the camera 26, to the bracket 30 to change the position [distance] of the mask 23 relative to the field of view 41, and to the focus of the lens 26a to obtain the best picture”  McKinney, Column 7 lines 2-7.)
Also note that McKinney imaging system is specifically intended to image and evaluate surfaces such as a “skin region” where “the skin of a human face, soft tissue on any other portion of the human body could be simulated,”   McKinney, Column 9 lines 4-7.

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA and Chhibber to guide and prompt the user to adjust the above imaging settings in the context of imaging skin and skin-like surfaces, as taught in McKinney, in order to perform “calibration and adjustment of the camera for the best image” discussed. McKinney, Paragraph 6, lines 65-66.

Cumulatively, AAPA, Chibber, and McKinney do not explicitly teach an alternative embodiment where exposure and white balance settings are in need to be altered as well or in alternative to focus settings.  The present claims seem to trigger the need by focus alone.

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA, Chibber, and McKinney to evaluate and set exposure and white balance settings during a camera calibration process as taught in Nguyen, in order to produce quality images for detecting skin tones.  Nguyen, Paragraphs 2-4.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Claim 48 “A system for determining a customized cosmetic formulation,” is rejected for reasons stated for Claim 47, and because prior art teaches:  “at least one computer comprising a memory for storing computer-executable instructions and a processing unit for executing the instructions stored in the memory, wherein the execution of the instructions configures the computer to perform operations”  (“The optical system furthermore includes one or more processors coupled with the optical image sensor, and memory storing one or more programs for execution by the 
Regarding Claim 24:  “The method of claim 23, further comprising guiding the user to capture of a plurality of skin region images, which images may be the same or a different skin region.”  (“In some cases, multiple image sets may correspond to a single subject (e.g., a first image set is acquired at a first time, and a second image set is acquired at a second time).”  Chhibber, Paragraph 83.  Also note “extracting intensity of predefined color corresponding to the respective regions of the surface from the one or more acquired images.” Chhibber, Paragraphs 79, 87. See statement of motivation in Claim 47.)
Regarding Claim 25:  “The method of claim 23, further comprising guiding the user through capture of an object using the device image sensor, wherein the skin color information is also calibrated by processing the captured image of the object.”  (“calibrate the photodetector 216 and/or to post-process acquired images”  Chhibber, Paragraph 57. See statement of motivation in Claim 47.)
Regarding Claim 26:  “The method of claim 25, wherein the object having known characteristics comprises at least one of a marker and a further captured image of a skin region of the user having known characteristics, which may be the same or a different skin region.”  (“surface profile 380 is a three-dimensional view of a portion of the surface profile 370 that corresponds to the location of the marker 372. The three-dimensional surface profile 380 shows at least three pores [known characteristics] located within the area corresponding to the marker 372.”  Chhibber, Paragraph 68. See statement of motivation in Claim 47.)
Regarding Claim 27:  “The method of claim 25, wherein the object comprises a color reference chart.”  (“For example, a standard color chart such as the GretagMacbeth ColorChecker is placed in the field of imaging”  Chhibber, Paragraph 57. See statement of motivation in Claim 47.)
Regarding Claim 29:  “The method of claim 25, wherein the known characteristics of the object comprise known size and/or known reflectance.”  (“For example, a standard color chart such as the GretagMacbeth ColorChecker is placed in the field of imaging” the GretagMacbeth ColorChecker having a standard and thus known size and reflectance properties.  Chhibber, Paragraph 57. See statement of motivation in Claim 47.)
Regarding Claim 30:  “The method of claim 23, 
wherein the device having an image sensor is calibrated to provide the calibrated skin color information, and (See treatment of this feature in Claim 47.)
the method further comprises processing the captured image, at least in part, by using data embedded in the captured image.
Regarding Claim 31:  “The method of claim 23, wherein the device is selected from the group consisting of a mobile phone, a tablet, a digital camera, a webcam, smart glasses, a television, and a gaming console.”  (“cameras used in mobile devices”  AAPA, Specification, Paragraph 9.  Also see “a camera (e.g., a digital camera) 106”  Chhibber, Paragraph 30. See statement of motivation in Claim 47.)
Regarding Claim 32:  “The method of claim 23, wherein the captured image comprises embedded data identifying properties of at least one of the device and the image sensor, and wherein the skin color information is processed using the embedded data.”   (“While the hardware and firmware of the mobile device may report what camera settings are used as data embedded in a resulting digital image file, techniques are often used within the firmware to enhance or improve the image, and adjust the white balance.”  AAPA, Specification, Paragraph 9.  Also note calibrating data embedded in a captured image in Chhibber, Paragraph 57. See statement of motivation in Claim 47.)
Regarding Claim 33:  “The method of claim 23, wherein determining the custom cosmetic formulation comprises matching the calibrated skin color information to a reference user, the reference user having a previously determined cosmetic formulation associated therewith.
Regarding Claim 34:  “The method of claim 33, wherein the previously determined cosmetic formulation associated with the reference user is a non-custom product.”  (“lotions with a wide variety of properties may be pre-manufactured [non-custom product] and chosen based on an given customer's coloration, skin type, and specific needs [custom formulation].”  AAPA, Specification, Paragraph 5.  Similarly in Chhibber, Paragraph 119. See statement of motivation in Claim 47.)
Regarding Claim 36:  “The method of claim 23, further comprising compounding a topical agent based on the custom cosmetic formulation.”  (See treatment in Claim 23.  Pertinently, prior art teaches:  “Currently, there are several approaches to provide cosmetic topical agents that match a particular need. These agents may be compounded based on a specification from a dermatologist. … or lotions with a wide variety of properties may be pre-manufactured and chosen based on an given customer's coloration, skin type, and specific needs.”  AAPA, Specification, Paragraph 5.  Similarly in Chhibber, Paragraph 119, “an automated cosmetic formulator. The recommendation is typically based on the variations in skin conditions and/or features over time.” See statement of motivation in Claim 47.)
Regarding Claim 37:  “The method of claim 36, further comprising delivering the topical agent to the user.”  (“delivered to the individual”  AAPA, Specification, Paragraph 4.  See statement of motivation in Claim 47.)
Regarding Claim 38:  “The method of claim 23, further comprising allowing the user to purchase a topical agent compounded based on the custom cosmetic formulation.”  (“delivered to the individual”  AAPA, Specification, Paragraph 4.  Before the effective filing date of the claimed invention, it would have been obvious to one of 
Regarding Claim 39:  “The method of claim 23, wherein the skin region comprises a facial region of the user.”  (“the system 200 is illustrated as imaging human facial skin, in some embodiments the system 200 may be used to image skin of another body part …”  Chhibber, Paragraph 39. See statement of motivation in Claim 47.)
Regarding Claim 40:  “The method of claim 23, wherein the device is a smart phone and the user generates the captured image by taking the image using the image sensor of the smart phone in a display screen of the smart phone.”  (“cameras used in mobile devices”  AAPA, Specification, Paragraph 9.  Also see “the functionality of the computer 226 and the control board 224 is integrated into the camera 204. … the camera 204 includes a display for viewing acquired and/or processed images” which integrates the pertinent features embodied in a smartphone.  Chhibber, Paragraph 30. See statement of motivation in Claim 47.)
Regarding Claim 41:  “The method of claim 23, wherein the device is a smart phone having a flash and/or a torch and the flash and/or the torch may be used as a light source for capturing the image of the skin region.”  (“the light sources 208 include one or more flash bulbs, one or more light-emitting diodes (LEDs), or one or more fluorescent high-temperature whitelight sources.”  Chibber, Paragraph 41. See statement of motivation in Claim 47.)
Regarding Claim 42:  “The method of claim 41, 
wherein the captured image has embedded data, the device having the image sensor is calibrated to provide the calibrated skin color information, and (See treatment in Claim 23.)
the captured image is processed, at least in part, using the embedded data and data from the light source in the device having the image sensor including a focal length of the light source and/or based on the embedded image.”  (“While the hardware and firmware of the mobile device may report what camera settings are used as data embedded in a resulting digital image file, techniques are often used within the firmware to enhance or improve the image, and adjust the white balance.”  AAPA, Specification, Paragraph 9.  See statement of motivation in Claim 47.)
Regarding Claim 43:  “The method according to claim 23, 
wherein the device is a smart phone comprising a light source and 
the application to actuate software to control the image sensor of the device to carry out one or more actions may further comprise activating a facial detection software on the device.”  (Note that the “may” actions are phrases as optional.  See treatment of optional language in the Claim Construction section above.  Cumulatively, prior art teaches:  “The computer 226 [integrated into the camera] includes memory 228 and one or more processors 230 as well as a monitor 232 for displaying a user interface (UI) 234. … the computer 226 provides … instructions to the camera 204 to acquire an image (i.e., to take a picture).”  Chhibber, Paragraph 54.  “the light sources 208 include electrical circuitry to receive instructions from the control board 224 and to turn automated facial detection and recognition software application “ in Chhibber, Paragraphs 112, 118. See statement of motivation in Claim 47.)
Regarding Claim 44:  “The method according to claim 23, wherein determining the custom cosmetic formulation further comprises comparing the calibrated skin color information to a ground truth data set to identify a set of closest known values in the ground truth data set.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, “a ground truth data” can define skin properties or other dermatological conditions for which a dermatologist would recommend “a predefined topical agent.”  See Specification, Paragraph 96.  This application is known in prior art:  “Systems or sets of cosmetic creams or lotions with a wide variety of properties may be pre-manufactured and chosen based on an given customer's coloration, skin type, and specific needs [ground truth data].”  AAPA, Specification, Paragraph 5.)
Regarding Claim 45:  “The method according to claim 23, 
wherein the method further comprises processing the captured image, at least in part, based on ambient lighting information received from the calibration of the device having the image sensor.”  (“By shielding the subject 202 from ambient light, the light shield ensures that most of the light reflected from the subject 202 is received at the photodetector 216.”  Chhibber, Paragraph 51.  This indicates that the processing accuracy of an image is based in part on reduced ambient lighting information.  Also note embodiments of color calibration in Paragraph 57, 97 which also ensures that image processing 
Claim 46, “A system for determining a customized cosmetic formulation,” is rejected for reasons stated for Claim 23, and because prior art teaches:  
“at least one computer comprising a memory for storing computer-executable instructions and a processing unit for executing the instructions stored in the memory, wherein the execution of the instructions configures the computer to perform operations comprising:”  (See application of a general purpose computer configured by software and having a user interface in Chhibber, Paragraphs 54-55, 81. See statement of motivation in Claim 47.)

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA, Chhibber, Nguyen, and McKinney in view of US 20120188367 to Marcu (“Marcu”).
Regarding Claim 28:  “The method of claim 27, 
the user captures the image of the skin region [in a mirror] including the displayed color reference chart.
AAPA, Chhibber and McKinney do not teach “wherein the color reference chart is displayed on a screen of the device and … [the user captures the image of the skin region] in a mirror.”
Marcu teaches the above claim features in the context of performing color calibration between the camera and the display:  
wherein the color reference chart is displayed on a screen of the device and (“The mirror system (e.g., 520, 600) with mirrors 610 and 620 reflects one or more reference images in a region ( e.g., 220) of the display device” Marcu, Paragraph 41.)
[the user captures the image of the skin region] in a mirror  (“The mirror system (e.g., 520, 600) with mirrors 610 and 620 reflects one or more reference images in a region ( e.g., 220) of the display device along optical path 632 to a region 630 of mirror 610 to the image capturing device. The mirror system also reflects a reference object 550 …” Marcu, Paragraph 41.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA and Chhibber to implement the above claimed features as taught in Marcu, in order to calibrate the colors between the display and the imaged object.  …” Marcu, Paragraph 41.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the .

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA, Chhibber, Nguyen, and McKinney in view of US 20100329995 to Deeter (“Deeter”).
Regarding Claim 35:  “The method of claim 23, wherein the determining the custom cosmetic formulation is based at least in part on an indication by the user of an allergy to a cosmetic ingredient.”  (These agents may be compounded based on a specification from a dermatologist,” where a doctor’s specification is reasonably expected to include medical conditions such as allergies.  AAPA, Specification, Paragraph 5.  
However, AAPA does not explicitly teach a “cosmetic formulation is based at least in part on an indication of an allergy.” 
Deeter teaches the above claim feature in the context of making formulations for treating skin conditions:  “use of LF for a potential therapeutic ( oral, topical, inhalant, intradermal) to regulate and treat allergyinduced TNF-alpha production … LF can be added to anti-wrinkle cosmetic products to eliminate inflammation caused by hydroxyacids.”  Deeter, Paragraphs 15 and 25.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA and Chhibber and McKinney to base a cosmetic formulation at least in 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.

Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483